DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al (US 2018/0261164 A1) in view of Zheng (US 2018/0357974 A1).
As to claim 1: Zhu discloses a driving device (Figs. 1-2, “a driving device 100”; Abstract, ¶0031), comprising: 
an output unit configured to supply a first voltage, or a second voltage lower than the first voltage, to an output terminal in response to a voltage of a first node and a voltage of a second node (Figs. 2-3, an output unit configured to supply “a first voltage VGH”, or “a second voltage A2” lower than the first voltage, to “an output terminal C” in response to “a voltage of a first node N1” and “a voltage of a second node N2”; ¶0031-0038) (see Fig. 2 below); 
a first driver configured to control the voltage of the second node in response to a signal of a first input terminal and a signal of a third input terminal (Figs. 2-3, a first driver configured to control the voltage of the second node N2 in response to a signal of “a first input terminal A2” and a signal of “a third input terminal B”; ¶0031-0038); 
a second driver configured to control the voltage of the first node in response to the signal of the first input terminal and a voltage of a third node (Figs. 2-3, a second driver configured to control the voltage of the first node N1 in response to the signal of the first input terminal B and a voltage of a third node; ¶0031-0038);
wherein the output unit includes a fourth transistor that is positioned between the first voltage and the output terminal, wherein a gate of the fourth transistor is connected to the first node (Fig. 2, the output unit includes “a fourth transistor T8” that is positioned between the first voltage VGH and the output terminal C, wherein a gate of the fourth transistor T8 is connected to the first node N1),
wherein the second driver includes a seventh transistor that is positioned between the first node and the third voltage, wherein a gate of the seventh transistor is connected to the first input terminal (Fig. 2, “a seventh transistor T3” that is positioned between the first node N1 and “a third voltage VGL”, wherein a gate of the seventh transistor T3 is connected to the first input terminal A1; ¶0031-0038).
Zhu does not expressly disclose a ninth transistor configured to apply a third voltage lower than the first voltage to the first node, wherein the ninth transistor is positioned between the first node and the third voltage, wherein a gate of the ninth transistor is connected to a fourth input terminal, and wherein when the fourth input terminal receives a hold control signal having an enable level after a signal is outputted from an output terminal of a last stage, the fourth transistor is turned on to output the first voltage to the output terminal. However, Zheng teaches a driver circuit comprises an output unit, and a holding unit, wherein the output unit includes a fourth transistor that is positioned between the first voltage and the output terminal, wherein a gate of the fourth transistor is connected to the first node, wherein the holding comprises a ninth transistor configured to apply a third voltage lower than a first voltage to a first node, wherein the ninth transistor is positioned between the first node and the third voltage, wherein a gate of the ninth transistor is connected to a fourth input terminal, and wherein when the fourth input terminal receives a hold control signal having an enable level after a signal is outputted from an output terminal of a last stage, the fourth transistor is turned on to output the first voltage to the output terminal (Figs. 1-3, a driver circuit comprises an output unit, and a holding unit, wherein the output unit includes “a fourth transistor M3” that is positioned between “a first voltage VGH” and “an output terminal OUT”, wherein a gate of the fourth transistor M3 is connected to “a first node N2”, wherein the holding comprises “a ninth transistor M5” configured to apply “a third voltage VGL” lower than the first voltage VGH to the first node N2, wherein the ninth transistor is positioned between the first node N2 and the third voltage VGL, wherein “a gate of the ninth transistor M5” is connected to “a fourth input terminal CK2”, and wherein when the fourth input terminal receives a hold control signal having an enable level after a signal is outputted from an output terminal of a last stage, the fourth transistor M3 is turned on to output the first voltage VGH to the output terminal; ¶0059-0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu to implement a hold unit into the driver device, the result of the implementation is predictable that a ninth transistor configured to apply a third voltage lower than the first voltage to the first node, wherein the ninth transistor is positioned between the first node and the third voltage, wherein a gate of the ninth transistor is connected to a fourth input terminal, and wherein when the fourth input terminal receives a hold control signal having an enable level after a signal is outputted from an output terminal of a last stage, the fourth transistor is turned on to output the first voltage to the output terminal as taught by Zheng. The motivation would have been in order to reduce the noise at the output terminal of the shift register and improve the driving ability of the shift register (Zheng: ¶0005).


    PNG
    media_image1.png
    597
    727
    media_image1.png
    Greyscale

As to claim 2: Zhu discloses the third input terminal receives a signal outputted from an output terminal of a previous stage or a start signal (Figs. 1-2 shows the third input terminal B receives “a signal outputted from an output terminal C” of a previous stage or a start signal), a second input terminal receives a second clock signal, and the first input 2terminal receives a first clock signal that has the same period as the second clock signal and a phase that does not overlap a phase of the second clock signal (Figs. 1-3, “a second input terminal A1” receives a second clock signal, and the first input 2terminal A2 receives a first clock signal that has the same period as the second clock signal and a phase that does not overlap a phase of the second clock signal).  
As to claim 3: Zhu discloses the output unit includes: 
a fourth transistor that is positioned between the first voltage and the output terminal, wherein a gate of the fourth transistor is connected to the first node (Fig. 2 shows “a fourth transistor T8” that is positioned between the first voltage VGH and the output terminal C, wherein a gate of the fourth transistor T8 is connected to the first node N1); 
a fifth transistor that is positioned between the output terminal and the first input terminal, wherein a gate of the fifth transistor is connected to the second node (Fig. 2 shows “a fifth transistor T9” that is positioned between the output terminal C and the first input terminal A2, wherein a gate of the fifth transistor is connected to the second node N2); 
a first capacitor that is connected between the second node and the output terminal (Fig. 2 shows “a first capacitor C2” that is connected between the second node N2 and the output terminal C); and 
a second capacitor that is connected between the first node and the first voltage (Fig. 2 shows “a second capacitor C1” that is connected between the first node N1 and the first voltage VGH).  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al (US 2018/0261164 A1) in view of Zheng (US 2018/0357974 A1), as applied to claim 1 above, and further in view of Park (US 2016/0365035 A1).
As to claim 7: Zhu discloses the first driver controls the voltage of the second node in response to the first clock signal (Figs. 2-3, the first driver controls the voltage of the second node N2  in response to the first clock signal A2), and the first driver includes: 
a first transistor that is positioned between the third input terminal and a third node, wherein a gate of the first transistor is connected to the second input terminal (Fig. 2 shows “a first transistor T1-T2” that is positioned between the third input terminal B and a third node, wherein a gate of the first transistor T1-T2 is connected to the second input terminal A1); and 
a second transistor and a third transistor that are connected in series between the third node and the first voltage, wherein a gate of the second transistor is connected to the second input terminal, and a gate of the third transistor is connected to the first node (Fig. 2 shows” a second transistor T4” and “a third transistor T5” that are connected in series between the third node and the first voltage VGH, wherein a gate of the second transistor T4 is connected to the first input terminal, and a gate of the third transistor is connected to the first node).  
Zhu and Zheng do not expressly disclose a first transistor only contains a transistor. However, Park teaches a driving device comprises a first input circuit, wherein the first input circuit comprises a first transistor that is positioned between a third input terminal and a third node, wherein a gate of the first transistor is connected to a second input terminal (Figs. 5-6, a driving device comprises a first input circuit, wherein the first input circuit comprises “a first transistor 221” that is positioned between “a third input terminal DIN” and “a third node N22”, wherein a gate of the first transistor 221 is connected to “a second input terminal INT2”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu and Zheng to substitute a single transistor for replacing the first transistor, the result of the substitution is predictable that a first input circuit, wherein the first input circuit comprises a first transistor that is positioned between a third input terminal and a third node, wherein a gate of the first transistor is connected to the second input terminal as taught by Park. The motivation would have been in order to provide for an OLED display device including the scan driver capable of reducing power consumption (Park: ¶0009).
As to claim 8: Zhu discloses the second driver further includes: 
4~a sixth transistor that is positioned between the first node and the second input terminal, wherein a gate of the sixth transistor is connected to the third node (Fig. 2 shows “4~a sixth transistor T6” that is positioned between the first node N1 and the second input terminal , wherein a gate of the sixth transistor is connected to the third node); and 
the first driver further includes: an eighth transistor that is positioned between the second node and the third node, wherein a gate of the eighth transistor is connected to the third voltage (Fig. 2 shows “an eighth transistor T7” that is positioned between the second node N2 and the third node, wherein a gate of the eighth transistor T7 is connected to the third voltage VGL).  

Response to Arguments
Applicant’s arguments on June 28, 2022 have been considered but are moot in view of the new ground of rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693